DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-9 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-8 recite “at least one of a healing layer or a block layer, wherein the healing layer comprises …”.  The limitation first requires only one of a healing layer or a block layer, and the definitely requires a healing layer.  Thus, a device with only a block layer would be consistent with the first part of the limitation and not the second.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “a healing layer and can be covered by a block layer, wherein the healing layer comprises …”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 23-25, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ELIASON (US 20060118841).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, ELIASON discloses a ferroelectric memory cell, comprising: 
a first electrode (bottom electrode 18a, see fig 1, para 30); 
a second electrode (top electrode 22a, see fig 1, para 32); and 
a ferroelectric layer (PZT layer 20, see fig 1, para 30) disposed between the first electrode and the second electrode, 
wherein an edge region of the ferroelectric layer exposed by the first electrode and the second electrode (vertical side surfaces of 20 extending between 18a and 22a, see fig 1) is covered by at least one of a healing layer (first encapsulation layer 46a can be AlO and thus function as a healing layer, see fig 1, para 40) or a block layer (second encapsulation layer 46b can be SiN and thus function as a block layer, see fig 1, para 41),
wherein the healing layer comprises a first material and a plurality of dopants of a second material, the second material being different from the first material (46a can be AlO doped with V, see fig 1, para 40).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention,  ELIASON discloses the ferroelectric memory cell of claim 1, wherein: 
the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx) (18 and 22 can be RuO, see para 34 and 37); and 
the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr) (20 can be PZT, which comprises Zr, see para 35), oxygen (O), or titanium (Ti).
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention,  ELIASON discloses the ferroelectric memory cell of claim 8, wherein the ferroelectric layer is doped with at least one of Hf, Zr, Ti, Al, silicon (Si), hydrogen (H), O, vanadium (V) (20 can be doped with V, see para 35), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La).
Regarding claim 23,  ELIASON discloses a ferroelectric memory cell, comprising: 
a first electrode (bottom electrode 18a, see fig 1, para 30); 
a second electrode (top electrode 22a, see fig 1, para 32); and 
a ferroelectric layer (PZT layer 20, see fig 1, para 30) disposed between the first electrode and the second electrode, 
wherein an edge region of the ferroelectric layer is exposed by the first electrode and the second electrode (vertical side surfaces of 20 extending between 18a and 22a, see fig 1) and comprises an edge doped portion (20 can be PZT doped with Al so the edge portion of 20 will also be doped, see fig 1, para 35),
wherein the edge doped portion comprises a plurality of dopants and extends vertically from the first electrode to the second electrode at an exposed surface of the ferroelectric layer between the first and second electrodes (20 can be doped PZT, and extends from 18a to 22a).
Regarding claim 24,  ELIASON discloses the ferroelectric memory cell of claim 23, wherein: the edge doped portion comprises at least one of hafnium (Hf), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V) (20 can be doped with V, see para 35), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La).
Regarding claim 25,  ELIASON discloses the ferroelectric memory cell of claim 23, wherein: the edge doped portion extends laterally from the exposed surface of the ferroelectric layer between the first and second electrodes into a depth in the ferroelectric layer, the depth being along a direction parallel to an interface between the first electrode and the ferroelectric layer; and the depth has a range of about 5 A to about 10 nm (since 20 can be PZT doped with V, a portion extending 5A-10nm into the side of 20 will also be doped with V, see fig 1, para 35).
Regarding claim 27,  ELIASON discloses the ferroelectric memory cell of claim 23, wherein the edge region of the ferroelectric layer exposed by the first electrode and the second electrode (vertical side surfaces of 20 extending between 18a and 22a, see fig 1) is covered by at least one of a healing layer (first encapsulation layer 46a can be AlO and thus function as a healing layer, see fig 1, para 40) or a block layer (second encapsulation layer 46b can be SiN and thus function as a block layer, see fig 1, para 41).
Regarding claim 28, as best as the examiner is able to ascertain the claimed invention,  ELIASON discloses the ferroelectric memory cell of claim 1, wherein the second material comprises at least one of Hf, Zr, Ti, Al, Si, V (20 can be PZT doped with V, see fig 1, para 35), O, H, Nb, Ta, Y, gadolinium (Gd), or La.
Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HIDAKA (US 200800661333).
Regarding claim 10, HIDAKA discloses a ferroelectric memory cell, comprising: 
a first electrode (electrode 4-1, see fig 1, para 28); 
a second electrode (electrode 4-2, see fig 1, para 28); and 
a ferroelectric layer (ferroelectric layer 5-1, see fig 1, para 28) disposed between the first electrode and the second electrode and comprising an edge region (the side surfaces of 5-1 not directly covered by 4-1 or 4-2, see fig 1) exposed by the first electrode and the second electrode, 
the edge region comprises a recessed portion such that along a direction parallel to an interface between the ferroelectric layer and the first electrode, a maximum length of the ferroelectric layer is less than a minimum length of each of the first and second electrodes (a maximum horizontal length of 5-1 is less than minimum horizontal lengths of 4-1 and 4-2, see fig 1); and 
the edge region of the ferroelectric layer and vertical side walls of at least one of the first and second electrodes are covered by at least one of a healing layer (side surfaces of 4-1 are at least indirectly covered by 8, which can be AlO and can thus be a healing layer, see fig 1, para 53) or a block layer .
Regarding claim 22, HIDAKA discloses the ferroelectric memory cell of claim 10, wherein the healing layer covers an entire lateral surface of at least one of the first and second electrodes, the lateral surface facing away from the ferroelectric layer (8 covers entire side surfaces of 4-1 and 4-1, see fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) in view of SASHIDA (US 20150221657).
Regarding claim 2, ELIASON discloses the ferroelectric memory cell of claim 1, wherein:
 the healing layer comprises at least one of HfOx, ZrOx, AlOx, HfZrOx, HfSiOx, or TiAlOx (46a can be AlO, see para 40), and
the block layer comprises at least one of silicon nitride (46b can be SiN, see para 39), silicon oxynitride. or aluminum oxide.
ELIASON fails to explicitly disclose a device wherein the healing layer has a thickness of about 5 A to about 500 A; and
the block layer has a thickness of about 15 A to about 500 A.
SASHIDA discloses a device wherein the healing layer has a thickness of about 5 A to about 500 A (251 can be AlO with a thickness of 50A, see para 59); and
the block layer has a thickness of about 15 A to about 500 A (252 can be AlO with a thickness of 300A, see para 59).
ELIASON and SASHIDA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the specific layer thicknesses of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the specific layer thicknesses of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Regarding claim 3, ELIASON discloses the ferroelectric memory cell of claim 2.
ELIASON further discloses a device, wherein the healing layer covers the edge region and the block layer covers the healing layer (45a covers side surfaces of 20, and 46b covers top and side surfaces of 46a, see fig 1).
Regarding claim 5, ELIASON discloses the ferroelectric memory cell of claim 2.
ELIASON further discloses a device, wherein the edge region comprises an edge doped portion (20 can be doped PZT, and thus any edge portion will be an edge doped portion, see fig 1, para 35) covered by the at least one of a healing layer (edges of 20 are covered by 46a directly , see fig 1) or a block layer.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) and SASHIDA (US 20150221657) in view of MATSUURA (US 20040135183).
Regarding claim 6, ELIASON and SASHIDA disclose the ferroelectric memory cell of claim 5.
SASHIDA further discloses a device, wherein the edge doped portion comprises at least one of hafnium (Hf), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V) (20 can be doped with V, see para 35), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La).
ELIASON fails to explicitly disclose a device wherein the edge region extends along a concentration gradient from an exposed surface of the ferroelectric layer between the first and second electrodes and into a depth in the ferroelectric layer, 
the depth being along a direction parallel to an interface between the first electrode and the ferroelectric layer and 
having a range of about 5 A to about 10 nm.
MATSUURA discloses a device wherein the edge region extends along a concentration gradient (since 2b can have La dopants and 2a does not, the border between 2a and 2b will be a dopant gradient, see fig 1, para 106-107) from and exposed surface of the ferroelectric layer between the first and second electrodes and into a depth in the ferroelectric layer (a horizontal line can be drawn in layer 2 that passes through the interface between doped region 2b and undoped region 2a and will therefore have a concentration gradient of La, see fig 1, para 106-107), 
the depth being along a direction parallel to an interface between the first electrode and the ferroelectric layer (a horizontal line in fig 1 is parallel to the interface between electrode 1 and ferroelectric layer 2, see fig 1) and 
having a range of about 5 A to about 10 nm (since 2 is at least 500nm across, a line can be drawn from the side of 2 which is 5 nm long, see fig 2).
ELIASON and MATSUURA are analogous art because they both are directed towards ferroelectric memory cells and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the doping gradient of MATSUURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the doping gradient of MATSUURA in order to increase reliability and lower power consumption (see MATSUURA para 12).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) and SASHIDA (US 20150221657) in view of KANAYA (US 20020038402).
Regarding claim 7, ELIASON and SASHIDA disclose the ferroelectric memory cell of claim 2, 
wherein the edge portion is covered by the healing layer, the healing layer covered by the block layer (45a covers side surfaces of 20, and 46b covers top and side surfaces of 46a, see fig 1).
ELIASON fails to explicitly disclose a device wherein the edge region of the ferroelectric layer further comprises a recessed portion.
KANAYA discloses a device wherein the edge region of the ferroelectric layer further comprises a recessed portion (the ferroelectric layer 6 can have a smaller width than electrodes 5 or 7, see fig 20, para 129-130).
ELIASON and KANAYA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the recess of KANAYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the recess of KANAYA in order to reduce damage conventionally occurring on the source layer and the drain layer (see KANAYA para 143).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDAKA (US 200800661333) in view of SASHIDA (US 20150221657).
Regarding claim 11, HIDAKA discloses the ferroelectric memory cell of claim 10.
HIDAKA fails to explicitly disclose a device, wherein: 
the healing layer comprises at least one of HfOX, ZrOx, AlOx, HfZrOx, HfSiOX, or TiAlOx, and has a thickness of about 5 A to about 500 A; and 
the block layer comprises at least one of silicon nitride, silicon oxynitride, or aluminum oxide, and has a thickness of about 15 A to about 500 A.
SASHIDA discloses a device, wherein:
 the healing layer comprises at least one of HfOx, ZrOx, AlOx, HfZrOx, HfSiOx, or TiAlOx, and has a thickness of about 5 A to about 500 A ((251 can be AlO with a thickness of 50A, see para 59); and 
the block layer comprises at least one of silicon nitride, silicon oxynitride. or aluminum oxide, and has a thickness of about 15 A to about 500 A (252 can be AlO with a thickness of 300A, see para 59).
HIDAKA and SASHIDA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIDAKA with the healing layer material and thickness and block layer of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIDAKA with the healing layer material and thickness and block layer of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Regarding claim 12, HIDAKA discloses the ferroelectric memory cell of claim 11.
HIDAKA fails to explicitly disclose a device, wherein the healing layer is a single layer and covers the edge region of the ferroelectric layer and all vertical side walls of the first and second electrodes, and the block layer covers the healing layer.
SASHIDA discloses a device, wherein the healing layer covers the edge region and the block layer covers the healing layer (side surfaces of ferroelectric layer 246 are covered by 251 which is covered by 252, see fig 3B).
HIDAKA and SASHIDA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIDAKA with the healing layer material and thickness and block layer of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIDAKA with the healing layer material and thickness and block layer of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDAKA (US 200800661333) and SASHIDA (US 20150221657) in view of ELIASON (US 20060118841).
Regarding claim 13, HIDAKA and SASHIDA discloses the ferroelectric memory cell of claim 11.
HIDAKA fails to explicitly disclose a device, wherein the healing layer is doped with at least one of Hf, Zr, Ti, Al, Si, V, O, H, Nb, Ta, Y, gadolinium (Gd), or La.
ELIASON discloses a device, wherein the healing layer is doped with at least one of Hf, Zr, Ti, Al, Si, V (46a can be AlO doped with V, see fig 1, para 40), O, H, Nb, Ta, Y, gadolinium (Gd), or La.
HIDAKA and ELIASON are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIDAKA with the healing layer doping of ELIASON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIDAKA with the healing layer doping of ELIASON in order to avoid cell storage noise disturbances (see ELIASON para 7).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDAKA (US 200800661333) in view of ELIASON (US 20060118841).
Regarding claim 14, HIDAKA discloses the ferroelectric memory cell of claim 10.
HIDAKA fails to explicitly disclose a device, wherein: 
the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx); and 
the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr), oxygen (O), or titanium (Ti), and is doped with at least one of Hf, Zr, Ti, Al, silicon (Si), hydrogen (H), O, vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La).
ELIASON discloses a device, wherein: 
the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx) (18 and 22 can be RuO, see para 34 and 37); and 
the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr) (20 can be PZT, which comprises Zr, see para 35), oxygen (O), or titanium (Ti).
HIDAKA and ELIASON are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIDAKA with the healing layer doping of ELIASON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIDAKA with the healing layer doping of ELIASON in order to avoid cell storage noise disturbances (see ELIASON para 7).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELIASON (US 20060118841) in view of KANAYA (US 20020038402).
Regarding claim 26, ELIASON discloses the ferroelectric memory cell of claim 23.
ELIASON fails to explicitly disclose a device, wherein the edge region comprises a recessed portion, and 
along a direction parallel to an interface between the ferroelectric layer and the first electrode, a maximum length of the ferroelectric layer is less than a minimum length of each of the first and second electrodes.
KANAYA discloses a device, wherein the edge region comprises a recessed portion (the ferroelectric layer 6 can have a smaller width than electrodes 5 or 7, see fig 20, para 129-130) 
along a direction parallel to an interface between the ferroelectric layer and the first electrode, a maximum length of the ferroelectric layer is less than a minimum length of each of the first and second electrodes (6 has a smaller width than 5 or 7, see fig 20).
ELIASON and KANAYA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ELIASON with the recess of KANAYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ELIASON with the recess of KANAYA in order to reduce damage conventionally occurring on the source layer and the drain layer (see KANAYA para 143).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811